Citation Nr: 1042611	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-36 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to service connection for residuals of trauma to the 
left ear, to include hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in May 2006 by the VARO 
in Waco, Texas, denying service connection for residuals of left 
ear trauma, inclusive of hearing loss.  This matter was most 
recently before the Board in June 2009, at which time an 
increased rating for hemorrhoids was assigned and the issues of 
entitlement to service connection for an acquired psychiatric 
disorder and for residuals of left ear trauma were remanded to 
the RO via the VA's Appeals Management Center (AMC) in 
Washington, DC, for additional development.  

While the case remained in remand status, the AMC by its rating 
decision of August 2010 granted service connection for a 
psychiatric disorder, thereby eliminating that matter from the 
Board's jurisdiction.  By other action, the AMC confirmed and 
continued the prior denial of service connection for residuals of 
left ear trauma.  Following the AMC's completion of actions 
requested by the Board, the single issue identified on the title 
page of this decision was returned to the Board for final action.  


FINDINGS OF FACT

1.  No pertinent complaints or findings involving a left ear 
disorder, including hearing loss, are identified by service 
treatment records or for many, many years following service 
separation.  

2.  Inservice acoustic trauma based on duties on the flight line 
is conceded.  

3.  Residuals of claimed inservice trauma of the left ear, 
including hearing loss meeting the criteria of 38 C.F.R. § 3.385, 
are not shown.  



CONCLUSION OF LAW

Residuals of trauma to the left ear, to include hearing loss, 
were not incurred in or aggravated by service, nor may a 
sensorineural hearing loss of the left ear be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall compliance

As indicated above, this matter was previously the subject of a 
development request entered in June 2009, wherein the Board 
sought additional actions by the AMC as to the matter herein 
addressed on its merits.  On remand, the AMC fully complied with 
the Board's directives to ensure that the VA's duties to notify 
and assist were satisfied, including affording the Veteran a VA 
audiological examination and obtaining a medical opinion.  To 
that extent, and in the absence of any allegation of 
noncompliance by or on behalf of the Veteran, it is concluded 
that substantial compliance with the Board's development request 
has been achieved.  See Stegall v. West, 11 Vet. Ap. 268, 270-71 
(1998). 

Duties to Notify and Assist

Before addressing the merits of the issue herein on appeal, the 
Board is required to ensure that the VA's duties to notify and 
assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The 
notification obligation in this case was accomplished by way of 
letters from the RO or AMC to the Veteran, dated in September 
2005, November 2005, March 2006, and July 2009.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
complete VCAA notice was provided to the appellant prior to the 
RO's initial decision in March 2004, and the Veteran does not 
allege that there has been any error as to the substance or 
timing of the notice provided.  Notice is also taken that 
following the issuance of the notice letter in July 2009, there 
was issuance of a supplemental statement of the case in August 
2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
supplemental statement of the case to cure timing of a 
notification defect).  In light of the foregoing, and in the 
absence of any allegation of prejudice by or on behalf of the 
Veteran, the Board cannot conclude that any defect in the timing 
or substance of the notice provided affected the essential 
fairness of the adjudication, with resulting prejudice to the 
Veteran.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the claim herein 
addressed on its merits, and has not argued that any error or 
deficiency in the accomplishment of the duties to notify and 
assist has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

The record indicates that the Veteran has been provided a VA 
medical examination in order to evaluate the nature and severity 
of the disorder at issue.  The report from this examination is 
found to be sufficiently detailed as to permit fair and equitable 
consideration of the merits of the issue presented.  No objection 
as to the conduct of that examination or the opinion provided is 
voiced by the Veteran, although he contends that the AMC 
incorrectly interpreted the medical opinion furnished.  On that 
basis, further development action relative to the disability 
herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has 
substantially satisfied its duties to notify and assist under the 
governing law and regulations.  

Service Connection:  Residuals of Ear Trauma

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For certain chronic disorders, such as an 
organic disease of the nervous system inclusive of a 
sensorineural hearing loss, service connection may be granted if 
the disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  A disorder may be 
service connected if the evidence of record reveals that a 
veteran currently has a disorder that was chronic in service or, 
if not chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical unless it 
relates to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a 
Veteran who engaged in combat with the enemy during a period of 
war, and the claimed disease or injury is combat-related, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation during 
service.  In this instance, the Veteran does not allege that he 
was in combat or that his claimed disorder is combat-related.  
Notice is taken, too, that 38 U.S.C.A. § 1154(b) does not address 
the questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).

It is the Veteran's primary contention, as set out in his written 
statements and oral testimony at a Board hearing before the 
undersigned in May 2009, that when crawling through the obstacle 
course during basic training in rainy conditions dirt and mud 
were encrusted into his ears, causing him to have his left ear 
flushed out with hot water by a medical provider.  Thereafter, he 
experienced left ear sensitivity, tingling, and numbness, as well 
as drainage and some hearing loss.  Subsequent duty on the flight 
line is alleged to have further aggravated his symptoms.  He was 
told at times that he had sinusitis or what he referred to as 
"tendonitis."  Use of ear drops was made then and subsequently 
due to a continuation of symptoms.  

Service department records indicate that the Veteran's military 
occupational specialty in the Air Force was as a military 
policeman and he has credibly testified that a large portion of 
his duties involved guarding aircraft on the flight line, with 
excessive loud noise exposure.  To that extent, inservice 
acoustic trauma is conceded.  

Service treatment records disclose that, in December 1966, the 
Veteran's right ear was found to be plugged.  Examination showed 
the ear canal was occluded by cerumen.  The ear canal was 
irrigated and, upon completion, the canal appeared slightly 
inflamed.  The diagnosis was of a right otitis externa.  No 
complaints or findings involving the left ear, including those 
pertaining to hearing loss, are shown in service treatment 
records.  All inservice audiograms were negative for hearing loss 
of the left ear meeting the criteria of 38 C.F.R. § 3.385.  

VA medical examinations in July 1971 and July 1976 were negative 
for pertinent complaints or findings.  The initial postservice 
complaint involving problems from an inservice flushing of the 
ear was noted at the time of an outpatient visit to a private 
medical provider in December 2004; no pertinent diagnosis was set 
forth.  In his VA compensation application filed in August 2005, 
the Veteran alleged that he suffered trauma to the left ear in 
1966 with there being subsequent draining, tingling, and hearing.  
VA treatment notes beginning in August 2007 include an assessment 
of left ear ringing and buzzing.  

In her written statement, received by the Board in June 2009, the 
Veteran's spouse, who is also a registered nurse, reported that 
the Veteran had voiced complaints about ear problems, including 
ringing in his ear.  No time frame for those complaints was 
specifically identified.  She indicated having advised the 
Veteran to inform VA that, since he repeatedly worked on the 
flight line while in the Air Force, that could be the reason he 
was still having ear problems so many years later.  

On a VA audiology examination in January 2010, the Veteran 
presented for review two undated medical notes, one indicating 
that he had had a left earache for two weeks with a sore throat 
and fluid behind the eardrum, and the other indicating severe 
pain of the left ear with a fluid bubble behind the eardrum.  His 
primary complaints on examination in January 2010 were of left 
aural pain, followed by numbness and a suction feeling, as well 
as hearing loss.  Findings on evaluation disclosed the presence 
of a sensorineural hearing loss of the left ear, but which did 
not meet the criteria of 38 C.F.R. § 3.385.  Tinnitus was also 
found to be present but it was the examiner's specific finding 
that the Veteran's tinnitus was not considered pathological but 
considered as normal function, as the daily buzzing in the left 
ear for a few seconds was similar to that experienced by most 
individuals.  Following the examiner's receipt and review of the 
Veteran's claims folder, an addendum was completed in July 2010 
in which it was noted that there had been an inservice right ear 
blockage in December 1966, with a separation audiogram indicating 
a significant change measuring 15 decibels in left ear hearing at 
4000 Hertz.  On that basis, the examining audiologist offered the 
following opinion:

Therefore, the left ear hearing loss is most likely 
than not related to acoustic trauma in service.

Analysis of the record indicates that, despite inservice acoustic 
trauma, the record fails to identify that the Veteran has a 
hearing impairment of the left ear meeting the criteria of 
38 C.F.R. § 3.385.  While the Veteran is competent to testify to 
those things that come to him through his senses, such as the 
occurrence of the inservice incident requiring clearing of the 
left ear service and various symptoms occurring thereafter, see 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005), service treatment 
records in no way demonstrate any abnormality of the left ear 
resulting from the reported obstacle course incident during basic 
training or other event, inclusive of acoustic trauma.  Moreover, 
the record does not otherwise document any complaint or finding 
of left ear disablement until December 2004, approximately 34 
years following the Veteran's separation from service.  His 
account of inservice trauma and resulting symptomatology is only 
limitedly bolstered by the account of the Veteran's spouse, as 
the record shows that the Veteran did not marry her until June 
2005, and in the absence of contrary evidence, her statements as 
to the Veteran's longstanding left ear complaints and their 
linkage to his flight line duties are founded not on personal 
observation or knowledge, but on the Veteran's own account as 
related to her.  While the Veteran and his spouse are not 
incredible, their testimony is outweighed by the other evidence 
on record, which disputes the occurrence of any left ear trauma 
in service or continuing left ear symptoms during the remainder 
of his service or for many, many years after service discharge.  
Also lacking is persuasive evidence linking the Veteran's 
complaints to his period of military service or any event 
thereof.  

While a VA audiologist has linked hearing loss of the Veteran to 
acoustic trauma, the threshold question presented by this portion 
of the appeal is whether the Veteran in fact has hearing loss for 
VA adjudication purposes.  This requires that he has hearing loss 
meeting the criteria of 38 C.F.R. § 3.385 and it is clear that 
such a level of hearing loss affecting the left ear is not shown 
in service or thereafter.  As well, the VA audiologist found that 
the Veteran's tinnitus was a normal variant as opposed to a 
pathological entity or disability, and, thus, service connection 
is not warranted therefor.  Medical evidence having an adequate 
foundation to link current left ear complaints to service or any 
event thereof is likewise absent.  

In light of the foregoing, the Board finds that a preponderance 
of the evidence is against the Veteran's claim for service 
connection for residuals of left ear trauma, inclusive of hearing 
loss or tinnitus.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).




ORDER

Service connection for residuals of trauma to the left ear, to 
include hearing loss, is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


